Citation Nr: 1126835	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of cesarean section (claimed as tender scar).

2.  Entitlement to service connection for gynecological problems (claimed as low lying placenta/partial previa, postpartum hemorrhage, dysmenorrhea, and infertility).

3.  Entitlement to service connection for a back disorder, claimed as degenerative disc disease of the cervical spine and thoracic sprain.

4.  Entitlement to service connection for depression.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2005, the RO denied service connection for depression, a lower back condition, and a scar status post cesarean section (C-section).  After receiving additional service treatment records (STR's), in October 2007, the RO continued the denial of service connection for depression, a lower back condition, and a scar status post C-section.  In August 2008 correspondence, the Veteran requested service connection for depression, degenerative disc disease, chronic neck pain, and chronic upper back pain "not lower back as previously diagnosed."  The RO treated this communication as a request to reopen the Veteran's service connection claims, but reviewed the claims de novo and continued the denial of service connection for depression and a lower back condition in a January 2009 rating decision.  The Board disagrees, and construes the August 2008 correspondence as a timely notice of disagreement with the October 2007 rating decision.  The back issue has been recharacterized to better reflect the Veteran's claims and the medial evidence.

The August 2008 correspondence also requested service connection for low lying placenta/partial previa, postpartum hemorrhage, and gynecological problems.  In January 2009, the RO characterized the issue as "status post cesarean section (claimed as low lying placenta/partial previa; postpartum hemorrhage, and gynecological problems)" and denied service connection.  It appears that the January 2009 characterization of the issue confused the Veteran.  In the February 2009 notice of disagreement, the Veteran referenced the birth of her first child in March 2004 in an attempt to explain the basis for this service connection claim.  She also referenced the C-section during her hearing.  The Board finds that the "status post C-section" claim includes residuals from the Veteran's C-section, to include a tender scar.  Accordingly, the Board has recharacterized the claim as two separate issues. 

The January 2009 rating decision also denied service connection for chronic headaches, right carpal tunnel syndrome, and a bilateral shoulder condition.  These claims are not currently on appeal; although the Veteran filed a notice of disagreement with respect to all three issues, she did not perfect an appeal.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder.

The record contains a June 2005 application for vocational rehabilitation.  It appears that the RO did not develop this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to residuals of cesarean section, gynecological problems, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed depression was first manifested during active duty service.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A.
 §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that her depression first arose during service.

STR's contain repeated references to a history of depression and prescriptions for anti-depressant medications.  Most notably, the Veteran reported in November 2003 that she had suffered from depression for five years due to her repeated pregnancy losses, and that she had been prescribed medication in the past.  In December 2003, she was diagnosed with "possible depression."

The Veteran failed to report for a March 2005 VA mental disorders examination. 

A June 2005 Tricare medication log establishes that the Veteran had active prescriptions for two anti-depressants.  This record is within one year of discharge.

Post-service treatment records contain a current diagnosis of major depressive disorder.

The Veteran has repeatedly alleged that she has continually experienced depression since service.  There is no reason to question her credibility.  Treatment records during and after service corroborate these allegations.  Based on competent and credible evidence of continuity of symptomatology, the preponderance of the evidence must be found to support the claim.  There is no doubt to be resolved.  Service connection for depression is warranted.


ORDER

Service connection for depression is granted.


REMAND

Residuals of C-Section

The Veteran had a cesarean section during service.  She is seeking service connection and disability compensation for residuals of that surgery, described as a tender scar.  

The portion of the VA rating schedule that addresses gynecological conditions indicates that pregnancy and childbirth are not disabilities for rating purposes; but that chronic residuals of medical or surgical complications of pregnancy may be disabilities for rating purposes.  38 C.F.R. § 4.116, Note 1.

STR's show that a cesarean section was performed during the birth of the Veteran's first child on March [redacted], 2004.  In the days following the C-section, the Veteran complained of incisional pain.  Mild bruising was noted in the middle of the incision.  

An August 2005 private treatment record shows that the Veteran complained of low abdominal pain.  The clinician noted that the pain was "most like[ly] consistent with pelvic adhesions."  The diagnosis was uterine scar from previous cesarean delivery.

The Veteran had a second child in September 2005, also via C-section.

Remand is necessary for a VA examination to obtain scar measurements and an opinion as to whether any residual of the 2004 C-section, including a tender scar and pain, represents a complication rather than a standard or certain result.  

Gynecological Problems

During service, the Veteran was treated repeatedly for abnormal bleeding, as well as irregular and painful periods (dysmennorhea).  She also underwent an infertility evaluation.  The Veteran had six pregnancy losses during service before becoming pregnant with her first child - four of these resulted in a dilation and curettage (D&C), while two were miscarriages.  While pregnant with her first child, the Veteran was diagnosed with low lying placenta/partial previa.  Afterwards, she suffered from postpartum hemorrhage.

Post-service treatment records establish the occurrence of various gynecological problems, including dysmennorhea, pelvic pain, and infertility.  The Veteran contends that her gynecological problems are in part related to the D&C's, which she contends caused scarring in her uterus.  

A VA examination is necessary to determine the etiology of the Veteran's gynecological problems.

Cervical and Thoracic Spine

STR's reveal in-service complaints of back problems.  In January 1997, the Veteran was treated for back pain after falling off a ladder while stationed in Bosnia.  Mild tenderness over the paraspinous muscle was noted.  There was full range of motion.  The assessment was contusion.  Two weeks later, there was mild paraspinous tenderness at T8-L1 and full range of motion.  The assessment was muscle strain.  


The Veteran was referred to physical therapy after returning from Bosnia in April 1997.  She reported that she had hurt her back six months earlier while putting on a ruck sack, and that the January 1997 fall had aggravated her back.  The assessment was mid back pain. 

In March 2001, the Veteran was treated for acute back pain.  

In November 2002, the Veteran was treated for back pain after attempting to lift a camouflage net.  There was tenderness to palpation at in the T5 region.  There was also tenderness with range of motion (neck rotation).

The Veteran was treated for back pain again in January 2004.

A January 2004 separation examination report contains an abnormal clinical evaluation of the spine.  The diagnosis was chronic low back pain.  On the accompanying medical history report, which is dated December 2003, the clinician noted the 1997 fall. 

The Veteran submitted to a VA examination in March 2005.  She denied pain in her low back, but reported pain in her mid upper back since the 1997 fall.  Physical examination of the thoracolumbar spine revealed no pain to palpation.  There was mild pain to palpation over the mid thoracic region.  Gait was normal.  There was forward flexion to 80 degrees and extension to 30 degrees.  The diagnosis was mid back pain, unknown etiology.

The first post-service treatment for neck and back pain is dated April 2006.  The Veteran had lifted a 45 pound tool above her head the previous day.  Range of motion was normal.  Muscle spasm was noted in the posterior cervical area.  The impression was myofascial cervical strain.  In May 2006, the Veteran reported that she continued to have pain and spasm in her upper back.  There was moderate tenderness and spasm in the paravertebral thoracic muscles.

In July 2006, the Veteran was evaluated for neck pain, which had reportedly increased in the previous year.  The clinician noted paraspinal muscle spasms in between the shoulder blades and both paraspinal regions of the neck.  The impression was cervical sprain and thoracic sprain.

An August 2006 MRI of the cervical spine was normal.  An August 2006 MRI of the thoracic spine showed a small disc bulge at T11-12 with minimal stenosis. 

A May 2007 MRI of the cervical spine was also normal.  However, in June 2007 the Veteran was diagnosed with degenerative cervical disc disease.

Private treatment records dated September 2007 through November 2008 note tenderness and spasm in the paravertebral lumbar muscles.

Given the June 2007 diagnosis of degenerative disc disease of the cervical spine, the August 2006 MRI finding of thoracic spinal stenosis, and the evidence of treatment for chronic back pain during service, the Veteran must be accorded another VA examination to determine the nature, extent and etiology of any current cervical and thoracic spine disability. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA scar examination.  The claim file must be reviewed in conjunction with the examination.  The examiner should report the measurements and characteristics of the scar from the March 2004 cesarean section, including any findings of decreased sensation or numbness.  Following review of the claim file and examination of the Veteran, the examiner should provide an opinion as to whether any identified residuals, including tenderness or pain (if existent) associated with the scar or surrounding area, represents a standard or certain residual of a caesarian section, or whether such findings would be classified as a complication from the surgery.  

A rationale for any opinion expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Schedule the Veteran for a VA gynecological examination.  The claim folder must be reviewed in conjunction with the examination.  The examiner is to identify all current gynecological diseases, conditions, and disabilities, and opine as to whether any such are at least as likely as not due to service, to include the four in-service D&C's.  

A rationale for any opinion expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule the Veteran for VA spine examination.  The claim folder must be reviewed in conjunction with the examination.  The examiner should be informed that the Veteran was treated for back pain in January 1997 after a fall.  The Veteran was treated for back pain in November 2002 as a result of a lifting injury.  The Veteran currently reports that she has experienced neck and upper back pain since the 1997 injury.  The examiner must specifically address the post-service back injury reported by the Veteran in April 2006.

The examiner should identify all current disabilities of the cervical and thoracic spine.  Any necessary MRI  should be performed.  The examiner is to opine as to whether any currently diagnosed cervical or thoracic spine disability is related to service.

A rationale for all opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, re-adjudicate the claims.  If any of the claims remain denied, issue the Veteran and her representative a  supplemental statement of the case and allow an appropriate period of time for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


